            Case 5:20-cv-01054-JLS Document 9 Filed 06/25/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ROBERT MERRITT,                               :
    Plaintiff,                                :
                                              :
       v.                                     :       CIVIL ACTION NO. 20-CV-1054
                                              :
EARL SUPPLEE, et al.,                         :
     Defendants.                              :

                                              ORDER

       AND NOW, this 23rd day of June, 2020, upon consideration of Plaintiff Robert Merritt’s

Motion to Proceed In Forma Pauperis (ECF No. 5), prison trust fund account statement (ECF

No. 6) pro se Complaint (ECF No. 1), and Motion to Appoint Counsel (ECF No. 5) it is

ORDERED that:

       1.      Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S.C. § 1915.

       2.      Robert Merritt shall pay the initial filing fee of $0.23.

       3.      The Complaint is DEEMED filed.

       4.      Merritt’s Complaint is DISMISSED WITH PREJUDICE as legally frivolous,

pursuant to 28 U.S.C. § 1915(e)(2)(B)(i) for the reasons stated in the Court’s Memorandum.

       5.      The Motion to Appoint Counsel is DENIED AS MOOT.

       6.      The Clerk of Court shall CLOSE this case.

                                              BY THE COURT:


                                                         /s/ Jeffrey L. Schmehl
                                              JEFFREY L. SCHMEHL, J.
